DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendment filed on 03 August 2021, wherein: 
Claims 1 is amended.
Claims 7-9 are cancelled.
Claims 5 and 6 are original.
Claims 2-4 and 10-28 are withdrawn.
Claims 1, 5, and 6 are pending.

Drawings
The use of the terms “Twitter”, “YouTube”, “Google”, and “Facebook”, which are trade names or marks used in commerce, has been noted in this application (see at least Fig. 14). The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.


Claim Objections
Claims 1, 5, and 6 are objected to because of the following informalities:  
The new limitation beginning with “each of the” is missing the term “or” in “one or more tags from the CLS bot”.  
Dependent claim 5 and 6 inherits the deficiencies of their respective parent claim, and are thus objected to under the same rationale.
Appropriate correction is required.

Claim Interpretation
The text of those sections of Title 35, U.S. Code 112(f) not included in this action can be found in a prior Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “CLS bot… configured to obtain user data from the user device and to access the tag database and the contextual database to add one or more tags to the user data to activate one of the Address bot, the Reach bot, and the Expand bot” in claim 1.
“each one of the Address bot, the Reach bot, and the Expand bot receives the one [or] more tags from the CLS bot, and after being activated by the CLS bot, access the content database to obtain and transmit media content packages to the user device” in claim 1.
The “Address bot obtains from the content database one or more media content packages that redirect the user from the Topic 1 for transmission to the user device” in claim 1.
The “Reach bot obtains from the content database one or more media content packages about the Topic 2 for transmission to the user device” in claim 1.
An “Expand bot obtains from the content database one or more media content packages about the Topic 3 for transmission to the user device” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear how data features are associated with Topic 1, wherein the Topic 1 comprises subtopics related to negative emotions of the user, and wherein one or more media content packages redirect the user from the Topic 1.  In particular, the claims merely passively recite that Topic 1 “comprises subtopics related to negative emotions of the user” in claim 1.  The specification also merely recites that Topic 1 includes “subtopics that are related to fear, uncertainty, depression and agitation.”  See para. 42 of the specification.  Identifying that Topic 1 “comprises” or “includes” leaves ambiguous what else is included in Topic.  This, in combination with identifying that the subtopics merely are related to negative emotions of the user, does not provide one of ordinary skill an understanding of the metes and 

Further regarding claim 1, it is unclear how data features are associated with Topic 2, wherein the Topic 2 comprises subtopics that are known to the user and are related to positive emotions of the user, and wherein one or more media content packages are about the Topic 2. In particular, claim 1 merely passively recites that Topic 2 “comprises subtopics that are known to the user and are related to positive emotions of the user” and the specification merely recites that Topic 2 includes “subtopics that are neutral or positive, and that are familiar to a user. For example, subtopics could include a hobby, a past vacation place, a favorite song, etc.”  See para. 43 of the specification.  Identifying that Topic 2 “comprises” or “includes” leaves ambiguous what else is included in Topic 2.  This, in combination with identifying that the subtopics merely are related to positive emotions of the user, does not provide one of ordinary skill an understanding of the metes and bounds of the patent protection sought because merely being “related to” is not defining nor does it provide any meaningful bounds.  (Bolded for emphasis).  Thus, one of ordinary skill in the art wound not be apprised of the metes and bounds of the patent protection sought.  Dependent claims 5 and 6 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 1, it is unclear how data features are associated with Topic 3, wherein the Topic 3 comprises subtopics that are unknown to the user and are related to positive emotions of the user, and wherein one or more media content packages are about the Topic 3.  In particular, claim 1 merely passively recites that Topic 3 “comprises subtopics that related to positive emotions of the user, does not provide one of ordinary skill an understanding of the metes and bounds of the patent protection sought because merely being “related to” is not defining nor does it provide any meaningful bounds.  (Bolded for emphasis).  Thus, one of ordinary skill in the art wound not be apprised of the metes and bounds of the patent protection sought.  Dependent claims 5 and 6 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim limitation “the CLS bot… configured to obtain user data from the user device and to access the tag database and the contextual database to add one or more tags to the user data to activate one of the Address bot, the Reach bot, and the Expand bot” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure merely provides that these limitations are performed in results-based language without providing the steps, calculations, and algorithms necessary to perform the claimed functionalities.  See, for example, at least para. 57-69 which recite multiple functions, but do not actually provide any description of the steps, calculations, and algorithms for performing them.  Another clear example of the lack of sufficient description can be found in para. 99, step 3, which merely recites “[p]erform real time data science computations on what was said (e.g., the text derived from NLP) to classify the mood associated with the detected question, utterance, etc.” 

Claim limitation “each one of the Address bot, the Reach bot, and the Expand bot receives the one [or] more tags from the CLS bot, and after being activated by the CLS bot, access the content database to obtain and transmit media content packages to the user device” in combination with the claim limitation “wherein the Address bot obtains from the content database one or more media content packages that redirect the user from the Topic 1 for transmission to the user device” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure merely provides that these limitations are performed in results-based language without providing the steps, calculations, and algorithms necessary to perform the claimed functionalities.  In particular, the disclosure merely recites that “artificial intelligence”, “machine learning”, and “data science” are merely “used” or “performed”.  

Claim limitation “each one of the Address bot, the Reach bot, and the Expand bot receives the one [or] more tags from the CLS bot, and after being activated by the CLS bot, access the content database to obtain and transmit media content packages to the user device” in combination with the claim limitation “wherein the Reach bot obtains from the content database one or more media content packages about the Topic 2 for transmission to the user device” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure merely provides that these limitations are performed in results-based language without providing the steps, calculations, and algorithms necessary to perform the claimed functionalities.  In particular, the disclosure merely recites that “artificial intelligence”, “machine learning”, and “data science” are merely “used” or “performed”.  See, for example, at least Fig. 4 and para. 74-77 and 119-146 of the specification.  Additionally, para. 47 of the specification merely recites that “the term ‘bot’ is known in computing machinery and 

Claim limitation “each one of the Address bot, the Reach bot, and the Expand bot receives the one [or] more tags from the CLS bot, and after being activated by the CLS bot, access the content database to obtain and transmit media content packages to the user device” in combination with the claim limitation “wherein the Expand bot obtains from the content database one or more media content packages about the Topic 3 for transmission to the user device” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure merely provides that these limitations are performed in results-based language without providing the steps, calculations, and algorithms necessary to perform the claimed functionalities.  In particular, the disclosure merely recites that “artificial intelligence”, “machine learning”, and “data science” are merely “used” or “performed”.  See, for example, at least Fig. 5 and para. 78, 79, and 147-164 of the specification.  Additionally, para. 47 of the specification merely recites that “the term ‘bot’ is known in computing machinery and intelligence to mean a software robot or a software agent.  The bots described herein have artificial intelligence.”  Mere reference to a general purpose computer with appropriate 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the disclosure fails to provide sufficient written description for “the CLS bot… configured to obtain user data from the user device and to access the tag database and the contextual database to add one or more tags to the user data to activate one of the Address bot, the Reach bot, and the Expand bot; wherein the tag database comprises data features associated with a Topic 1, data features associated with a Topic 2, data features associated with a Topic 3, and wherein the Topic 1 comprises subtopics related to negative emotions of the user, the Topic 2 comprises subtopics that are known to the user and are related to positive emotions of the user, and the Topic 3 comprises subtopics that are unknown to the user and are related to positive emotions of the user; wherein the contextual database comprises historical data about the user; each one of the Address bot, the Reach bot, and the Expand bot receives the one more tags from the CLS bot, and, after being activated by the CLS 
  
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The claims are directed to a product (a system) which falls under the four statutory categories (STEP 1: YES).
Independent claim 1 recites obtain user data and access the tag database and the contextual database to add one or more tags to the user data; wherein the tag database comprises data features associated with a Topic 1, data features associated with a Topic 2, data features associated with a Topic 3, and wherein the Topic 1 comprises subtopics related to negative emotions of the user, the Topic 2 comprises subtopics that are known to the user and are related to positive emotions of the user, and the Topic 3 comprises subtopics that are unknown to the user and are related to positive emotions of the user; wherein the contextual database comprises historical data about the user; then access the content database to obtain and transmit media content packages that either redirect the user away from the Topic 1 or are about either Topic 2 or Topic 3.  The dependent claims further recite wherein the user data comprises one or more of: audio data and visual data; or wherein the user data comprises text data, which is derived from detected audio data.  The claimed process amounts to the abstract 
This judicial exception is not integrated into a practical application because the claims do not include additional elements that are sufficient to integrate the exception into a practical application under the factors set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs do not require the use of a particular machine, nor do they result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a computing system comprising one or more server machines that are in data communication with a user device over a data network, the one or more server machines storing thereon at least multiple software agents, a content database, a tag database, and a contextual database, and the multiple software agents comprise a conversational limbic system (CLS) bot, an Address bot, a Reach bot, and an Expand bot (see claim 1) is not sufficient to impart patentability to the method performed by the system.  Although the claims recite the components, identified above, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is evidenced by at least Fig. 1, 2, and 13-17 which illustrate the components as generic images or non-descript black boxes.  Further evidence is provided by the specification.  See, for example, at least para. 38, 39, 47, 266-277, 284, 285, 305, 333-337.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Additionally, the claims do not recite any limitations that improve the functionality of the computer system because the claimed functionalities are merely performing the steps of processing data but are not tied to improving any functionality of the computer system.  The claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For instance, while the claims use language that associates with emotions, it is silent regarding any specific treatment or prophylaxis for any specific disease or 
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed system and the process it performs do not require the use of a particular machine, nor do they result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is evidenced by at least Fig. 1, 2, and 13-17 which illustrate the components as generic images or non-descript black boxes.  Further evidence is provided by the specification.  See, for example, at least para. 38, 39, 47, Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  For example, para. 47 identifies that “the term ‘bot’ is known in computing machinery and intelligence to mean a software robot or a software agent. The bots described herein have artificial intelligence.”  This also applies to the identification of the data used as audio, visual, or text data which are merely adding insignificant pre-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea) also found to not add significantly more in Parker v. Flook.  This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  Further evidence of this is found at para. 335 of the specification which identifies that “the steps may be performed in differing order, or steps may be added, deleted, or modified.”  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant’s arguments, filed 03 August 2021, with respect to the objections to the specification have been fully considered and are persuasive.  The amendments to the specification obviate these objections.  Therefore, these objections to the specification have been withdrawn. 

Applicant’s arguments, filed 03 August 2021, with respect to the objections to the claims have been fully considered and are persuasive.  The amendments to the claims obviate these objections.  Therefore, these objections to the claims have been withdrawn. 

Applicant’s arguments, filed 03 August 2021, with respect to the rejection of the claims under 35 USC 112(b) regarding the ambiguity of the limitation “a conversational limbic system (CLS) bot associated with a user of the user device” have been fully considered and are persuasive.  The amendments to the claims obviate this rejection.  Therefore, this rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the amendments to the claims.

Applicant’s arguments, filed 03 August 2021, with respect to the rejection of the claims under 35 USC 112(b) regarding antecedent basis have been fully considered and are persuasive.  The amendments to the claims obviate this rejection.  Therefore, this rejection has been withdrawn.

Applicant’s arguments, filed 03 August 2021, with respect to the rejection of the claims under 35 USC 112(b) regarding the phrase “one of the Address bot, the Reach bot and the Expand bot” have been fully considered and are persuasive.  The amendments to the claims obviate this rejection.  Therefore, this rejection has been withdrawn.

Applicant’s arguments, filed 03 August 2021, with respect to the rejection of the claims under 35 USC 112(b) regarding omitted elements have been fully considered and are persuasive.  The amendments to the claims obviate this rejection.  Therefore, this rejection has been withdrawn.

Applicant’s arguments, filed 03 August 2021, with respect to the rejections of claim 7 under 35 USC 112(a) and 112(b) have been fully considered.  Claim 7 has been cancelled rendering the rejection moot.  Therefore, this rejection has been withdrawn.

Applicant’s arguments, filed 03 August 2021, with respect to the rejections of claim 9 under 35 USC 112(a) and 112(b) have been fully considered.  Claim 9 has been cancelled rendering the rejection moot.  Therefore, this rejection has been withdrawn.

Applicant's remaining arguments filed 03 August 2021 have been fully considered but they are not persuasive.

Regarding Applicant’s arguments against the objections to the drawings, Applicant asserts that the drawings have been amended to obviate the objections.
Examiner respectfully disagrees.  While it is noted that some of the figures have been corrected, there are still outstanding issues in other figures.  Applicant is directed to the objections above.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(b), relative term, Applicant asserts that the claims have been amended and that the terms Topic 1, Topic 2, and Topic 3 are clear in the field of data science, as well as subtopics.  Applicant also asserts that the terms “positive emotions” and “negative emotions” are well understood terms in the fields of health science and neuroscience, and that the meaning of the terms “known” and “unkown” are also clearly understood.
Examiner respectfully disagrees.  As a preliminary note, the rejections explicitly only identify the terms “Topic 1”, “Topic 2”, and “Topic 3” as relative terms.  In response to the related to positive or negative emotions does not define the terms nor does it provide any meaningful bounds. (Bolded for emphasis). Thus, one of ordinary skill in the art wound not be apprised of the metes and bounds of the patent protection sought.  

Regarding Applicant’s arguments against the interpretations of claim 1 under 35 USC 112(f) and the associated rejections under 35 USC 112(b), Applicant asserts that claim 1 has been amended.  Applicant also asserts that the structure is linked to the actions and that “software agent” is defined and understood in computing industry as a computer program that acts for a user or other program in a relationship of agency and are also commonly called ”bots”.
Examiner respectfully disagrees.  The rejections of the claims have been updated to address the amendments to the claims.  Additionally, merely reciting “software agents” and “bots” is not enough.  As identified in the rejections, mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  See MPEP 2181(II)(B).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(a), Applicant asserts that claim 1 has been amended.
Examiner respectfully disagrees.  The rejections of the claims have been updated to address the amendments to the claims.   
Applicant also asserts that the features of amended claim 1, which are also described in the figures and specification, provide sufficient details for a person skilled in the art of computing and neuroscience to under[stand] the computing system of amended claim 1.
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support and is not persuasive.  In contrast, Applicant is directed to the rejections of claim 1 under 35 USC 112(a) above, which identify the relevant disclosure as insufficient and point to the MPEP to further explain that claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).   
Regarding claims 5 and 6, Applicant asserts that para. 39 and 51 specify that the user device uses sensors to collect the audio and visual data.  Applicant also asserts that the implementation of text-to-speech processing of audio data is well known in computing technologies.

Applicant then points to para. 52 for identifying that the CLS bot responds when the user says certain words or phrases, and to para. 57 as an example of how audio data and visual data are used because para. 57 recites “a person expresses their sad or agitated moods through their oral comments, facial expressions, level of social engagement, and gestures. Examples include, "I want to go home" is a sad mood, "I don't like you" is an agitated mood, and regularly participation in board games reflects a happy engaged with the world, social mood. The CLS bot tracks this and determines to activate the A bot. In other detected behaviors or moods, the CLS bot activates the R bot or E bot."  Applicant also points to para. 102 and 103 for describing an example of how a detected utterance or question from the user is used to select a response and activate one of the software agents.
Examiner respectfully disagrees.  These citations from para. 52, 57, 102, and 103 are prime examples of merely disclosing functionality in results-based language without providing the necessary steps, calculations, or algorithms for performing the claimed functionality.  As identified in rejections to parent claim 1, the disclosure merely recites that "artificial intelligence", "machine learning", and "data science" are merely "used" or "performed".  As mentioned above, claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily 
Further regarding claim 5, Applicant asserts that the implementation of facial expression detection is well known in computing technologies.
Examiner respectfully disagrees.  Applicant’s assertion is merely a conclusory statement made without evidentiary support and is not persuasive.

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 101, Applicant asserts that claim 1 has been amended.
Examiner respectfully disagrees.  The rejection has been updated to address the amendments to the claims.
Applicant also asserts that when claim 1 is viewed as a whole, it is clear that the computing system is not abstract.
Examiner respectfully disagrees.  As identified in the rejection, the elements of the claims are viewed both individually and as a whole to be directed to an abstract idea without significantly more.
Applicant then asserts that the computing system and its components, including their functions, are specified in detail.
Examiner respectfully disagrees.  Applicant is directed to the numerous rejections under 35 USC 112(a) and 112(b) which point to the contrary.
Applicant follows with asserting that the computing system of amended claim 1 addresses the technical problems associated with serving or playing customized media content 
Examiner respectfully disagrees.  Temporal customization is not claimed.  Furthermore, the claims are silent applications for directly benefiting users who have dementia and other mental health impairments.
Applicant then asserts that the structure of the multiple software agents, namely, the CLS bot, the Address bot, the Reach bot, and the Expand bot, and the control of these software agents in relation to the content database, the tag database, and the contextual database, facilitates the computing system of amended claim 1 providing relevant and timely media packages to user devices.
Examiner respectfully disagrees. This is merely a conclusory statement made without evidentiary support.  In contrast, the rejection indicates that the claimed invention is merely an attempt to automate to generally link a judicial exception to a particular technological environment.  It is clear that the claimed functionalities are merely performing the steps of processing data but are not tied to improving any functionality of the computer system.
The rejection stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311.  The examiner can normally be reached on Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.E.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715